MONROE, C. J.
Relator brought an action in ejectment in the city court of Alexandria, alleging that defendant was leasing certain premises from month to month at $35 per month, and that its lease had expired, and, overruling certain exceptions filed by defendant, the court gave judgment as prayed for, from which a suspensive appeal was allowed to the district court, where the judgment appealed from was affirmed; but the judge thereupon, over plaintiff’s protest, made an order allowing defendant a second appeal, to the Court of Appeal, and a motion to vacate the same having been denied, the appeal was. perfected. Plaintiff then requested the city judge to order the execution of his judgment as affirmed, which order was also denied. It now applies to this court for a writ of mandamus directing the city judge to comply with its request and order the execution of its. judgment, alleging that the Court of Appeal may not reach the case for six months, and that in the meanwhile it is suffering irreparable injury by being deprived of its property.
The amount involved in the suit was finally determined by the judgment of the city court, affirmed by the district court, to be not in excess of $35, and from such affirmance no appeal is allowed. The order granting, the appeal was therefore, unauthorized and there is no court having jurisdiction to entertain such appeal.
It is therefore ordered that the writ of mandamus issue as herein prayed for.